    Case:4:15-cv-00798-HSG
   Case    17-15608, 10/11/2019, ID: 11462766,
                              Document         DktEntry:
                                        1026 Filed       103, Page
                                                   10/07/19    Page11ofof11

              Supreme Court of the United States
                     Office of the Clerk
                 Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                October 7, 2019


Clerk
United States Court of Appeals for the Ninth
Circuit
95 Seventh Street
San Francisco, CA 94103-1526


      Re: Loop AI Labs, Inc., et al.
          v. Anna Gatti, et al.
          No. 19-59
          (Your No. 17-15608, 17-15621, 17-15743, 17-15784)


Dear Clerk:

      The Court today entered the following order in the above-entitled case:

      The petition for a writ of certiorari is denied.



                                        Sincerely,




                                        Scott S. Harris, Clerk
